﻿Allow me
first, on behalf of my Government and myself, to
congratulate Mr. Theo-Ben Gurirab, Minister for Foreign
Affairs of Namibia, on his well-deserved election as
President of the General Assembly at its fifty-fourth
session. We wish him every success and assure him of my
delegation's sincere cooperation in carrying out his work.
I also wish to express a warm welcome to the new
Members: the Republics of Kiribati and Nauru and the
Kingdom of Tonga.
A little more than a week ago, we had the opportunity
to address this same body at the close the fifty-third session
of the General Assembly. On that occasion, we expressed
a general view of the Organization as a whole, as well as
of some of the items or questions of greater relevance. That
view cannot differ basically from the one I am now
expressing as Minister for Foreign Affairs of Uruguay.
In order to contribute to the debate of ideas, we did
not silence then, nor will we now, certain views on the
international community, on the changes it is experiencing
and on the response capability of the United Nations to
face the new situations or expectations of the Member
States, especially the demands of regions or areas of the
world experiencing diverse types of suffering.
This suffering is at times basically economic in
origin — call it underdevelopment or more simply,
poverty and even extreme destitution — with all the
attending consequences of marginalization and exclusion.
In other cases, suffering stems from problems of
civilization that tend to show alarming signs of
deterioration. We must also emphasize that the turmoil
and instability experienced by peoples are not in every
case due to one and the same cause, whether of a material
or economic nature or because of the lack of resources.
We observe phenomena such as violence,
dramatically present at the individual or collective level;
terrorism of all kinds, blind and relentless; and, of course,
the drug problem in its diverse stages, including the
entrepreneurial business of its traffic and its perverse
destabilizing effect, and drug consumption, which is
destructive to the individual and is also related to family
dissolution. There is also the absence of or weakness in
educational standards that adequately prioritize the ethical
dimension and human values as a great pedagogical goal.
Perhaps none of us yet possesses the key to explain
the real origin of these pathological phenomena, but what
is very clear is that we cannot affect ignorance about
them, as if they were foreign to us — Governments,
States, peoples and organizations.
Without prejudice to what was just said, we
recognize first the central role the Organization must play
in terms of international peacekeeping and security. On
the other hand, it is necessary to give special attention to
the dreadful consequences of nationalist excesses, to
confront the exclusive and unfair fundamentalism of
religions, to fight discrimination, whatever the basic
claims or pretexts are, and to make tolerance a basic
principle of relations among individuals and peoples. All
are unavoidable duties of the United Nations.
We must now establish and reaffirm our position as
a Member State on those main items — some of which
are planned, others under way and others still to come —
regarding what is to be done.
I refer first to the reform of the Organization and of
the Charter, and in particular to the reform of the Security
22


Council. These are priorities that must continue at a pace
imposed by the complexity of the matter, by the current
state of international relations and, above all, by the
expectation of world public opinion that moves
momentarily from hope to anxiety. If it is true, as it is said,
that time takes revenge on things done without prior
consultation, it is just as true that medicine refined for a
long time, as the Italian master Carnelutti reminds us, could
arrive too late, when the patient is already dead.
Reform requires a balance, a balance between sudden
need and efficiency, between rigidity and flexibility and
between unavoidable principles and the just appreciation of
new realities. In favour of this balance, the General
Assembly approved in November 1998 resolution 53/30,
requiring at least a two-thirds majority for the approval of
any reform relating to the membership of the Security
Council. This dispelled concern about a reform being
approved by non-representative majorities, opening up a
new phase. This is contained in the report of the Open-
ended Working Group on reform of the Security Council,
established by consensus by the General Assembly by
resolution 48/26, in the chapter entitled “Observations”.
It will be your task, Mr. President, to give renewed
momentum to this process on the basis of its progress and
of other steps which, however modest and far from
resolving the matter, advance in denoting certain basic
points concerning which there is at least a common
diagnosis. Although distant from final solutions, these
points are always adjustable to the changes of the
international community.
The Government of Uruguay, my country — an active
Member State of this Organization and of other world and
regional organizations, both political and integration
ones — has observed and continues to see well-constituted
international institutions as the main guarantee for the
observance a more just, foreseeable and fair international
order. Therefore, when distinguishing the vital from the
superficial and rhetorical speech from the true search for
agreements, which can involve reciprocal concessions, the
delegation of Uruguay will be in favour of change and
against stagnation — but not just any change. It will favour
change that restores to the United Nations a level of
international recognition which, without sacrificing efficacy,
would make the Member States and their regions feel that
they are a tangible and active reality, that those subregions
cannot be under-represented.
There is no longer a place for an elitist international
society that freezes obsolete historical periods in time,
typical of a dialectic of confrontation measured in terms
of the cold war. We must propose new formulas to avoid
the effect of blockage that in many cases produces the
conspicuous right to veto, granting the Security Council
the procedural means to break it and even entrusting the
General Assembly, under certain conditions, as proposed
by my delegation, with new competencies so that it could
be formally informed and its decision be required in
situations which demand it, particularly when it concerns
cases that could involve the legitimate use of force.
The recent problem in Kosovo, which continues,
could serve as a typical example of the aforementioned
paralysing effect of the veto in the Security Council,
without forgetting the disturbing consequences that effect
would have in producing the marginalization of the
United Nations system of peace and security, with the
resulting questioning of the Organization itself and its real
possibilities.
This, naturally, requires the foresight of international
law as the sole source of legitimacy, without ignoring the
authentic and grave humanitarian situations that are
imposed on us by the drama of the real facts at a time
when they require a formal framework of timely,
legitimate and efficient international action.
We also attach special meaning to the improvement
of the rules of procedure and the working methods of the
Security Council, and we therefore trust that the proposals
elaborated by the Open-ended Working Group will be
adopted.
An optimistic initiative of the Organization,
encouraged by the Secretariat and the Member States, is
undoubtedly the so-called millennium summit, which will
take place at the fifty-fifth session of the General
Assembly. Regarding its agenda, there will be a certain
tendency in favour of approving a main topic of common
interest, capable of stirring the attention and participation
of heads of State and Government.
As this is the most important point now under debate
here, and since I wished to contribute when I was
President of the General Assembly, I now say quite
simply that in our view the main theme should be “The
United Nations: its future viability”. This would generate,
like the organs of a single body, related fundamental
issues, perhaps formulated as important questions, such
as: Towards a new system of international security? Does
globalization demand new strategies of the world
Organization? What more concrete strategies can there be
23


for the elimination of poverty and underdevelopment? How
can we review the system for the protection of human
rights, with a view to strengthening and improving them,
particularly in the fields of the family, children, education
and international cooperation?
Naturally, we are aware that for the millennium
summit to be successful and give hope for the next century,
its agenda must reflect the expectations of Member States,
which still show marked differences. My Government will
continue to participate in the preparation of the summit with
interest and in a responsible manner.
The initiative for dialogue between civilizations —
2001 is to be the United Nations Year of Dialogue among
Civilizations — proposed by Iran and approved by
consensus by the General Assembly at its fifty-third
session — is the kind of topic that is at the heart of the
United Nations role and should be studied in depth. We are
convinced of the great importance of examining with
extreme care the cultural diversity of Member States in
order to know each other better, but at the same time
understand the profound reasons why, despite our diversity,
we are all Member States of a unique universal
Organization: the United Nations.
Support and respect for the San Francisco Charter is
undoubtedly the starting point of any responsible dialogue.
The Government of Uruguay will contribute its ideas and
initiatives, joining in the efforts of all delegations to
improve the international habitat through understanding and
tolerance of peoples and ideas.
Without prejudice to the important progress made
towards the establishment of a normative system against the
proliferation of nuclear, chemical and biological weapons,
Uruguay considers it essential to take new steps in this
direction through the universalization of the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) and the
Comprehensive Nuclear-Test-Ban Treaty (CTBT), whose
norms must be recognized and accepted by all States.
The abusive use of light weapons or small arms — a
subject of great debate — whose uncontrolled proliferation
is reaching unacceptable levels, with devastating effects, in
some cases worse than those caused by weapons of massive
destruction, is a field in which the United Nations must
play a fundamental role, as already reflected in the
convening of an international conference to deal with the
illicit traffic in small arms, a conference which Uruguay
firmly supports.
My country strongly believes in the need to replace
the “culture of conflict” with a “culture of peace”, so that,
as wisely stated by the Under-Secretary-General for
Disarmament Affairs, Mr. Jayantha Dhanapala, “As the
twentieth century witnessed the creation of nuclear
weapons, the twenty-first century will see their
destruction”. The entry into force last March of the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction is an auspicious sign.
A most significant milestone in the endless search
for effective international ways to protect human rights
was the signing of the Statute of the International
Criminal Court in Rome in July 1998, during the same
year in which the fiftieth anniversary of the Universal
Declaration of Human Rights was celebrated. Uruguay is
participating and will continue to participate seriously in
the elaboration of complementary rules and procedural
provisions to give the Court the basic elements to
guarantee that it can work properly. When that process is
completed the matter will come before our legislative
bodies for consideration, in accordance with our
Constitution.
In conclusion, the topics that concern and will
continue to concern the United Nations are multiple and
diverse. At this very moment, for example, an instrument
that has shown its effectiveness on various occasions is
being employed again: the peacekeeping operation. I refer
here to the one taking place in East Timor, with the prime
goal of ensuring that the mandate of the Timorese people
is implemented, and of preserving the lives and physical
integrity of that people.
Naturally, the environment, which is under attack,
paradoxically as much by unregulated over-development
as by poverty, will continue to be on the Organization's
agenda, as well as the topic of population and
development.
But perhaps the essential need is to make the
maximum effort to make the United Nations the point of
reference for all States, the most powerful and the
weakest — the former so that they yield to the
international order and the latter so that they adjust to it,
and find in the Organization their best shield. For all
States it means access to a modernity that will develop
them and make them part of the current technical
innovation, which is supported by the information
revolution through which all of us, in one way or another,
will be introduced to the coming century.
24




